Title: To Thomas Jefferson from Timothy Pickering, 11 February 1797
From: Pickering, Timothy
To: Jefferson, Thomas


                    
                        Sir
                        Department of State
Philadelphia Feby. 11. 1797.
                    
                    I have this day committed to Mr. Samuel Bloodworth, son of the Senator from North-Carolina, the original certificate of the President of the Senate, of your being elected Vice-President of the United States, which he is specially charged to deliver to you in person. But for the greater certainty of your receiving this notice, I have thought it expedient to convey to you a copy of the certificate by post: you will find it inclosed.
                    The House of Representatives referred the mode of communicating the notice of your election, to the Senate, who requested the President of the United States to cause the same to be transmitted to you, and by his direction Mr. Bloodworth has been employed as the bearer of the original certificate. I have the honor to be with great respect sir, your most obt. servant
                    
                        Timothy Pickering
                    
                